 

EMRISE CORPORATION

 

CONTINUING INDEMNIFICATION AGREEMENT

 

This CONTINUING INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into and
effective as of the date indicated on the signature page hereto (the “Effective
Date”) by and between EMRISE Corporation, a Delaware corporation (the “Company”)
and [●], an individual (“Director” and together with the Company, the “Parties”
and each, a “Party”).

 

WHEREAS, Director is a member of the Company’s Board of Directors (the “Board”)
and, in accordance with the Company’s dissolution plan, the Company desires for
Director to resign from [his/her] position as a member of the Board; and

 

WHEREAS, in order to induce Director to resign from [his/her] position on the
Board, the Company seeks to ensure for Director that he will continue to receive
the indemnification he currently receives from the Company as a result of such
position as a member of the Board.

 

NOW THEREFORE, the Parties, who have had the opportunity to receive independent
legal advice in this matter, in consideration of the mutual covenants and
agreements set forth hereinafter, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

 

1. Continued Indemnification. Subsequent to Director’s resignation from the
Board, Director will maintain [his/her] right to (i) claim or receive
indemnification as a director of the Company under any applicable state laws,
the Company’s Articles of Incorporation, the Company’s By-laws, and/or the
Indemnification Agreement dated on or about December 8, 2004, any other
indemnity agreement or other agreement entered into between Director and the
Company (any such agreement is incorporated herein by reference) and (ii) claim
or receive insurance coverage or be defended under any directors’ insurance
coverage which applies to directors of the Company and which applies to Director
in Director’s capacity as a former member of the Board. Such insurance coverage
shall cover any claims made against Director for at least three (3) years
following the Effective Date. In addition, the Director shall receive coverage
for six (6) years pursuant to the terms of the Company’s “wind-down” policy.

 

2. Governing Law. The laws of the State of New Jersey will govern the
interpretation, validity and effect of this Agreement without regard to
principles of conflicts of law, the place of execution or the place for
performance thereof. The parties hereto hereby irrevocably and unconditionally
each submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the State of New
Jersey and its courts and the courts of the United States of America for the
District of New Jersey; consents that any such action or proceeding shall be
brought in such courts, and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; and agrees that nothing herein shall affect the right
to effect service of process in any other manner permitted by law.

 

   

 

 

3. Modification. This Agreement shall not and cannot be modified by any Party by
any oral promise or representation made before or after the execution of this
Agreement, and may only be modified by a writing signed by all Parties.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year written below.

 

  EMRISE CORPORATION         By:                         Name:     Title:  

 

Date: _______________, 2016         [●], an individual

 

[Signature page to Continued Indemnification Agreement]

 

   

 

 

